DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction of 2/12/2020 is withdrawn.  All claims are being examined.

Claim Rejections - 35 USC § 112
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as stated in paper dated 10/14/2021 (Final Rejection) are withdrawn in view of applicant’s arguments in paper dated 1/6/2022.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim74 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the  written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant specification does not adequately describe the full extent of what diseases are or are not encompasses by the phrase “said disease or disorder is associated with abnormal expression of activity of PI3KƳ kinase”.  Various cancers and some other diseases are listed, however, the full extent of what is and what is not encompassed is not disclosed.   Further, applicant has not provided a description of the nexus between the modulation of the PI3KƳ kinase receptor and a useful treatment of a disease/condition.  Modulation of a receptor involves antagonism, inhibition, agonism and others.  These modulations are sometimes opposite reactions to the same receptor.  It is not seen where the instant specification adequately describes the nexus between the modulation of the PI3KƳ kinase receptor and a useful treatment of all diseases and conditions.  
This can be corrected by either limiting the claim to the inhibition of the activity of the PI3KƳ kinase (as in claim 71) or to list the diseases and conditions in the claim that are to be treated.  

Claims 74 and 85-89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
The nature of the invention: The nature of the invention is the method of treating a disorder that is modulated by the PI3KƳ kinase receptor (claim 74) or for the treatment of rheumatoid arthritis, MS, asthma, kidney disease, refractory ITP, ANCA or Alzheimer’s disease (to name a few of the diseases of claims 85-89). 
The state of the prior art: The state of the prior art is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the 
The predictability in the art: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to the therapeutic effects of all diseases, whether or not the modulation of PI3KƳ kinase receptors would make a difference in the disease.  Hence, in the absence of a showing of a nexus between any and all known diseases and the modulation of PI3KƳ kinase receptors, one of ordinary skill in the art is unable to fully predict possible results from the administration of the compound of claim 1 due to the unpredictability of the role of modulation of PI3KƳ kinase receptors.  
The presence or absence of working examples:  The compounds of the instant invention have no real-world examples of the treatment of arthritis, purpura, lupus or any other condition listed in claims 85-89.  The compounds have the kinase activity, but no examples of the compound treating a specific disease.     
The amount of direction or guidance present:  The guidance present in the specification is that PI3KƳ kinase plays an important roll in a number of cancers and other diseases and conditions.  Although the treatment of various cancers by PI3KƳ kinase activity is well known in the art, the treatment of other diseases and conditions does not have a well known or accepted nexus.   The specification does not seem to enable a correlation between the mediation of PI3KƳ kinase receptors and the treatment of diseases.     
The breadth of the claims: The claims are drawn to the treatment of diseases mediated by the PI3KƳ kinase receptor with the compound of claim 1. 
The quantity of experimentation needed: The quantity of experimentation needed is undue.  One skilled in the art would need to determine what diseases would be benefited by the mediation of PI3KƳ kinase receptors and then would further need to determine which of the claimed compounds would provide treatment of the disease.  
The level of the skill in the art: The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  

Thus, the specification fails to provide sufficient support of the broad use of the compounds of claim 1 for the treatment of disease.  As a result necessitating one of ordinary skill to perform an exhaustive search for which diseases can be treated by which compound of claim 1 in order to practice the claimed invention.  

Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, one of ordinary skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compounds of the instant claims, with no assurance of success.  

Claim Objections
Claims 76-84 are objected to because of the following informalities:  These claims would be allowable if rewritten to be independent form.  Appropriate correction is required.


Allowable Subject Matter
Claims 1-2, 5, 7, 9-10, 13, 16, 18, 32, 34, 39, 41, 43, 68-71 and 90-92 are allowed.  Claims 76-84 would be allowable if rewritten to be free of the above cited rejections.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 8am-4pmEST Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625